Citation Nr: 0721946	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether the character of the appellant's discharge from 
military service, for the period from November 28, 1994 to 
January 22, 1998, constitutes a bar to certain VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
 

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The appellant served on active duty from November 28, 1994 to 
January 22, 1998. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 administrative decision in which the RO 
determined that the appellant's bad conduct discharge from 
service constitutes a bar to the payment of VA compensation 
benefits.  The appellant filed a notice of disagreement (NOD) 
with this determination in July 2004.  The RO issued a 
statement of the case (SOC) in October 2004, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) during that same month.

In September 2004, the appellant testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record.

For the reason expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In a June 2005, the appellant notified the Board that he 
wished to be present at the time his appeal was being 
reviewed.  In a March 2007 letter, the Board sought to 
clarify the appellant's wishes regarding a hearing request.  
Thereafter, on the hearing clarification form received at the 
Board in May 2007, the appellant requested a hearing before a 
Judge of the Board at the RO (travel board hearing).

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for a 
hearing before a Veterans Law Judge, at 
the RO, at the earliest available 
opportunity.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

